Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 1 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 2 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 3 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 4 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 5 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 6 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 7 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 8 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 9 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 10 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 11 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 12 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 13 of 14
Case 18-00185   Doc 73   Filed 12/05/19 Entered 12/06/19 11:17:35   Desc Main
                          Document     Page 14 of 14
